    Case 4:21-cv-00138-P Document 3 Filed 02/11/21             Page 1 of 2 PageID 45



                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF TEXAS
                           FORT WORTH DIVISION

LORI DURBOIS AND MICHAEL    §
DURBOIS,                    §
                            §
      Plaintiffs,           §
                            §
v.                          §                     Civil Action No. 4:21-cv-00138-P
                            §
DEUTSCHE BANK NATIONAL      §
TRUST COMPANY, AS INDENTURE §
TRUSTEE, FOR THE BENEFIT OF §
THE HOLDERS OF AAMES        §
MORTGAGE INVESTMENT TRUST §
2005-4 MORTGAGE BACKED      §
NOTES,                      §
                            §
      Defendant.            §

                                          ORDER

       Plaintiffs Lori Durbois and Michael Durbois initiated this action by filing an original

petition in the 141st District Court of Tarrant County, Texas on February 1, 2021. ECF

Nos. 1, 1-4. Defendants filed a removal to this Court on February 9, 2021. However, as of

the date of this order, Defendant has failed to file a certificate of interested persons as

required by the Court’s Local Rules. N.D. TEX. L.R. 81.1(a)(4)(D). Defendant’s failure to

comply with this rule warrants remand.

       Accordingly, it is hereby ORDERED that this case is REMANDED to the 141st

District Court of Tarrant County, Texas.

       The Clerk of this Court is INSTRUCTED to mail a certified copy of this order to

the District Clerk of Tarrant, County, Texas.
Case 4:21-cv-00138-P Document 3 Filed 02/11/21     Page 2 of 2 PageID 46



  SO ORDERED on this 11th day of February, 2021.




                                  2
